        Case 3:18-cv-02389-CCC Document 51 Filed 06/25/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KOSTASTINA KAREN FOTIOU,                     :   CIVIL ACTION NO. 3:18-CV-2389
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
             v.                              :
                                             :
KALAHARI RESORTS,                            :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 25th day of June, 2020, upon consideration of the report

(Doc. 50) of Magistrate Judge Joseph F. Saporito, Jr., recommending that the court

grant defendant’s motion (Doc. 40) pursuant to Federal Rule of Civil Procedure 56

and enter summary judgment in favor of defendant with respect to all claims, and

it appearing that plaintiff has not objected to the report, see FED. R. CIV. P. 72(b)(2),

and the court noting that the failure of a party to timely object to a magistrate

judge’s conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson,

812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district

court should afford “reasoned consideration” to the uncontested portions of the

report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting

Henderson, 812 F.2d at 879), in order to “satisfy itself that there is no clear error

on the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,

following an independent review of the record, the court being in agreement with
           Case 3:18-cv-02389-CCC Document 51 Filed 06/25/20 Page 2 of 2



Judge Saporito’s analysis and recommendation, and concluding that there is no

clear error on the face of the record, it is hereby ORDERED that:

      1.       The report (Doc. 50) of Magistrate Judge Saporito is ADOPTED.

      2.       Defendant’s motion (Doc. 40) for summary judgment is GRANTED.

      3.       The Clerk of Court shall enter judgment in favor of defendant and
               against plaintiff as to all claims.

      4.       The Clerk of Court shall thereafter close this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
